OPINION. Per Curiam. The judgment below is regular on its face, and it was not opened or set aside. The order for restitution duly followed the judgment, being a necessary incident. If its execution injuriously affected ■a stranger to the record, he had an obvious remedy by ■an independent action, but no right to any summary proceedings affecting the judgment or its result. Therefore, the order vacating the order for restitution was by an inadvertence irregularly made, and must be reversed, and the cause remanded to the district court for further action not inconsistent with this opinion.